

115 S2751 IS: To designate the facility of the United States Postal Service located at 6 Doyers Street in New York, New York, as the “Mabel Lee Memorial Post Office”.
U.S. Senate
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2751IN THE SENATE OF THE UNITED STATESApril 25, 2018Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 6 Doyers Street in New
			 York, New York, as the Mabel Lee Memorial Post Office.
	
		1.Mabel Lee Memorial Post Office
 (a)DesignationThe facility of the United States Postal Service located at 6 Doyers Street in New York, New York, shall be known and designated as the Mabel Lee Memorial Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Mabel Lee Memorial Post Office.